In the Missouri Court of Appeals
              Eastern District
NOVEMBER 24, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101631   STATE OF MISSOURI, RES V TRAVIS NUNLEY, APP

2.    ED101805 STATE OF MISSOURI, RES V STEPHEN BOWDEN, APP

3.    ED101975 STATE OF MISSOURI, RES V JERROD JONES, APP

4.    ED102000 STATE OF MISSOURI, RES V JOSEPH JACKSON, APP

5.    ED102247 STATE OF MISSOURI, RES V SHERMAN A. TRIPP, APP

6.    ED102360 BOBBY JOE ROBERTS, APP V STATE OF MISSOURI, RES

7.    ED102378 TERRELL G. JOHNSON, APP V STATE OF MISSOURI, RES

8.    ED102413 MARK A. BURSE, APP V STATE OF MISSOURI, RES

9.    ED102445 STATE OF MISSOURI, RES V JONATHAN MERCER, APP

10.   ED102447 CITY OF ST LOUIS, RES V TYRIS BURNETT, APP
      In the Missouri Court of Appeals
              Eastern District
NOVEMBER 24, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102494   DAVID CLEPPER PLT V VINSON MORTGAGE SERVICES
      RES

12.   ED102496 ARRIAN HARRIS, APP V STATE OF MISSOURI, RES

13.   ED102569 JEREMY MERRIMAN, APP V STATE OF MISSOURI, RES

14.   ED102573 SURRON BUCKLEY, APP V STATE OF MISSOURI, RES

15.   ED102670 KAREN CARPENTER, APP V STATE BOARD OF NURSING,
      RES

16.   ED102880 CATHY RIDENHOUR, APP V CAPITAL REGION AND SIJ,
      RES



CORRECTION(S):


1.    ED102040 D HEREFORD ETAL APP V OWNERS ASSOC OF 7569-757
      RES